            Case 2:18-cv-02545-MSG Document 35 Filed 05/06/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES EVERETT SHELTON                          │ Case No. 2:18-cv-02545
                                               │
                                               │ Honorable Mitchell S. Goldberg
                Plaintiff,                     │
       v.                                      │
NATIONAL STUDENT ASSIST , LLC., et al          │
                                               │
                                               │
                Defendants.                    │

REO LAW, LLC
By: Bryan Anthony Reo
P.O. Box 5100
Mentor, OH 44061
(Business): (216) 505-0811
(Mobile): (440) 313-5893
(E): Reo@ReoLaw.org
Attorney for James Everett Shelton


                              STIPULATION FOR DISMISSAL



The parties hereby provides the Notice of Voluntary Dismissal of the instant action as to all

Defendants, per F.R.C.P. 41(a)(1)(A).



RESPECTFULLY SUBMITTED,

/s/ BRYAN ANTHONY REO                                           /S/ Norman M. Valz
REO LAW LLC                                                     By: Norman M. Valz
By: Bryan Anthony Reo (#0097470)                                PA I.D. No. 61338
P.O. Box 5100                                                   Attorney for Defendants
Mentor, OH 44061
(Business): (216) 505-0811
(Mobile): (440) 313-5893
(E): Reo@ReoLaw.org
Attorney for Plaintiff James Everett Shelton




                                               1
         Case 2:18-cv-02545-MSG Document 35 Filed 05/06/20 Page 2 of 2




                             Certificate of Service
I, Bryan Anthony Reo, do hereby certify and affirm that a true and accurate copy of the foregoing
document was submitted to the Court’s Electronic Filing System on May 6, 2020, which should
serve said document upon all attorneys of record for the instant civil action:


                                            /s/ BRYAN ANTHONY REO_________
                                            REO LAW LLC
                                            By: Bryan Anthony Reo (#0097470)
                                            P.O. Box 5100
                                            Mentor, OH 44061
                                            (Business): (216) 505-0811
                                            (Mobile): (440) 313-5893
                                            (E): Reo@ReoLaw.org
                                            Attorney for Plaintiff James Shelton




                                               2
